United States Court of Appeals
                                                                                    Fifth Circuit
                                                                                 F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                                                                                December 9, 2005
                               FOR THE FIFTH CIRCUIT                         Charles R. Fulbruge III
                                                                                     Clerk


                                     No. 05-10103
                                   Summary Calendar



      JOSE ANGEL VASQUEZ-CRUZ,

                                                   Petitioner-Appellant,

                                          versus

      ATTORNEY GENERAL OF THE UNITED STATES OF AMERICA
      AND THE IMMIGRATION AND NATURALIZATION SERVICE,

                                                   Respondents-Appellees,



                     Appeal from the United States District Court
                         for the Northern District of Texas
                            (USDC No. 1:04-CV-119-C)
          _________________________________________________________

Before REAVLEY, HIGGINBOTHAM, and CLEMENT, Circuit Judges.

PER CURIAM:*

      Jose Angel Vasquez-Cruz appeals the district court’s dismissal of his petition

for habeas corpus for lack of jurisdiction. We affirm for the following reasons:



      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
         1. Section 1252(b)(5) of Title 8 is the exclusive statutory method of

determining Vasquez-Cruz’s claim of citizenship; and this claim must be brought as

a petition for review of a final order of removal in this Court. Petitioner failed to

assert his claim of United States national status in this Court within thirty days of

the final order of removal. See U.S.C. § 1252(b)(1). In fact, Vasquez-Cruz

formally waived his right to appeal the February 20, 2002 immigration judge’s order

of removal and was removed to Mexico on February 21, 2002. The thirty-day

deadline for filing a petition for review of a final order of removal is jurisdictional.

8 U.S.C. § 1252(b)(1); Navarro-Miranda v. Ashcroft, 330 F.3d 672, 676 (5th Cir.

2003).

         2. Because we could have determined Vaquez-Cruz’s claim on direct review,

and he failed to pursue that avenue of relief before filing his habeas petition in the

district court, dismissal of his habeas petition is appropriate. See Lee v. Gonzales,

410 F.3d 778, 785 (5th Cir. 2005).

         AFFIRMED.